Reasons for Allowance
Claims 1-9, 12-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is deemed novel and nonobvious over the prior art of record to provide a multi-layer film as claimed in claim 1.  The closest prior art of record of record is Kong et al. (US Patent Application No. 2006/0024520), Schuhmann et al. (US Patent No. 5,492,757) and Kovalchuk et al. (US Patent Application No. 2009/0297820).  Kong et al. teach a multi-layer film comprising a core layer having a first side and a second side opposite the first side, wherein the core layer comprises a polymer; a first intermediate layer disposed on the first side of the core layer; a second intermediate layer disposed on the second side of the core layer; a first skin layer disposed on the first intermediate layer and arranged such that the first intermediate layer is disposed between the core layer and the first skin layer; a second skin layer disposed on the second intermediate layer and arranged such that the second intermediate layer is disposed between the core layer and the second skin, wherein the core layer has a thickness that is greater than thickness of the first or the second intermediate layers or the skin layer, wherein the core layer includes first particles disposed therein, wherein the amount of first particles ranges from 1 to 50 wt% based on the total weight of the core layer.  Kong et al. fail to teach wherein the average particle size of the first particles ranges from about 0.8 µm to about 3.0 µm, wherein the multi-layer film is a biaxially oriented film, wherein the multi-layer film has been stretched in a longitudinal direction to about 4 to about 6 times an original length, .    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        9/27/2021